       Case 3:19-cv-05723-EMC Document 31 Filed 10/07/19 Page 1 of 3



 1   THE TIDRICK LAW FIRM LLP
     STEVEN G. TIDRICK, SBN 224760
 2   JOEL B. YOUNG, SBN 236662
     1300 Clay Street, Suite 600
 3   Oakland, California 94612
     Telephone: (510) 788-5100
 4   Facsimile: (510) 291-3226
     E-mail:    sgt@tidricklaw.com
 5   E-mail:    jby@tidricklaw.com
 6   Attorneys for Plaintiff ANGELA MCRAY
 7
                                     UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9

10   ANGELA MCRAY, individually and on                Case No. 3:19-cv-05723
11   behalf of all others similarly situated,
                                                      PLAINTIFF ANGELA MCRAY’S
                        Plaintiff,                    NOTICE OF VOLUNTARY DISMISSAL
12                                                    WITH PREJUDICE
13          v.

14   UBER TECHNOLOGIES, INC,

15                      Defendants.

16
17
18
19

20
21
22
23
24
25
26
27
28
                                                  1
        PLAINTIFF ANGELA MCRAY’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
                       McRay v. Uber Technologies, Inc., Case No. 3:19-cv-05723
       Case 3:19-cv-05723-EMC Document 31 Filed 10/07/19 Page 2 of 3



 1          NOTICE IS HEREBY GIVEN that pursuant to Fed. R. Civ. Proc. 41(a), Plaintiff
 2   Angela McRay voluntarily dismisses the above-entitled action with prejudice. Attached hereto
 3   is a declaration executed by Plaintiff Angela McRay.
 4   DATED: October 7, 2019                      Respectfully submitted,
 5                                              THE TIDRICK LAW FIRM LLP
 6                                          By: /s/ Steven G. Tidrick
                                                _________________________
 7                                              STEVEN G. TIDRICK, SBN 224760
 8                                              JOEL B. YOUNG, SBN 236662
                                                1300 Clay Street, Suite 600
 9                                              Oakland, California 94612
                                                Telephone:     (510) 788-5100
10                                              Facsimile:     (510) 291-3226
                                                E-mail:        sgt@tidricklaw.com
11                                              E-mail:        jby@tidricklaw.com

12                                              Attorneys for Plaintiff ANGELA MCRAY

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
        PLAINTIFF ANGELA MCRAY’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
                       McRay v. Uber Technologies, Inc., Case No. 3:19-cv-05723
            Case 3:19-cv-05723-EMC Document 31 Filed 10/07/19 Page 3 of 3




                               DECLARATION OF ANGELA MCRAY
         I, Angela McRay, hereby declare under penalty of perjury that the following is true and
correct.
         1.        I have personal knowledge of each fact stated herein, and, if called as a witness, I
could and would competently and truthfully testify thereto.
         2.        I am represented by The Tidrick Law Firm LLP. I was already represented by The
Tidrick Law Firm LLP to pursue claims against Uber Technologies, Inc. (“Uber”) in private
arbitration when I mistakenly signed up with another law firm, Lichten & Liss-Riordan, to serve

as a class representative against Uber without fully understanding what Lichten & Liss-Riordan
were asking me to do.
         3.        On October 7, 2019, I entered into a settlement agreement with Uber to settle and
release all of my claims against Uber.
         4.        I relieve Lichten & Liss-Riordan as my counsel in any and all matters, including
without limitation in the matter of Angela McRay v. Uber Technologies, Inc., Case No. 3:19-cv-
05723 (N.D. Cal.).
         5.        I authorize The Tidrick Law Firm LLP to appear on my behalf in Angela McRay
v. Uber Technologies, Inc., Case No. 3:19-cv-05723 (N.D. Cal.) and to file a voluntary dismissal
of that case with prejudice on my behalf.
         I declare under penalty of perjury under the laws of the United States and the State of
California that the foregoing is true and correct.
         Executed on October 7, 2019 at Pittsburg, California.


                                                             Angela McRay (Oct 7, 2019)
                                                                              Angela McRay




4845-9889-8089.1 073208.1812
